Citation Nr: 1039576	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-17 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION


The Veteran served on active duty from June 1985 to November 
1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision in which the RO, in 
pertinent part, continued a 10 percent rating for the Veteran's 
service-connected degenerative joint disease of the lumbar spine.  
The Veteran perfected a timely appeal.  


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine has 
been manifested by forward flexion limited to 60 degrees, but 
without any evidence of favorable or unfavorable ankylosis of the 
entire or thoracolumbar spine, and the Veteran has not been 
diagnosed with intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating of 20 percent for degenerative joint 
disease of the lumbar spine have been met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a; General Rating Formula for 
renumbered Diagnostic Codes 5237- 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2010).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.  
March 2006 and August 2008 letters fulfilled the notice 
requirements as required by Dingess and Vazquez-Flores I and II.  
Subsequent to the notice letters, the Veteran's claims were 
readjudicated in an October 2008 supplemental statement of the 
case.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claims herein 
decided.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided, at this juncture.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes VA 
examination reports, VA treatment records, service treatment 
records, identified private treatment records, and statements 
from the Veteran and his representative.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.



II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4 (2010).  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the different 
"staged" ratings assigned for the different time periods.

In November 2005, the Veteran filed a claim for an increased 
rating for degenerative joint disease of the lumbar spine 
(formerly rated as low back pain with spondlylolithesis).  
Effective September 26, 2003, the evaluation of diseases of the 
spine are evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine under Diagnostic Codes 5235-5243.  38 
C.F.R. § 4.71a.  This formula provides that, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

10 percent evaluation is warranted where there is forward flexion 
of the thoracolumbar spine greater that 60 degrees but not 
greater that 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater that 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height, 

20 percent evaluation is warranted where there is forward flexion 
of the thoracolumbar spine greater that 30 degrees but not 
greater that 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, 

30 percent evaluation is warranted where there is forward flexion 
of the cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero to 
30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The combined normal range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of the spinal motion provided 
in this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243, Plate V (2010).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note 
(5) (2010).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying the schedular criteria, consider granting a higher 
rating in cases in which a claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

III.  Analysis

A March 2006 VA examination report shows that the Veteran 
reported having pain that is always present and is described as 
dull and aching in the sciatic area as well as two points in the 
lumbar spine that is very sensitive to palpitation.  Numbness was 
noted in the left thigh and foot.  The Veteran denied difficulty 
with urination, bowels, or erectile dysfunction.  He reported 
flare-ups that occur once a week and for 3-4 hours in length.  
Relief was achieved by stretching, heat, massage, and over the 
counter medication.  The Veteran indicated that he uses a back 
support.  He reported being able to walk half a mile without 
needing to stop, sitting for two hours if able to change 
positions, standing for 10-15 minutes, going up/down 1-2 flights 
of stairs with mild difficulty, in/out car without problems, 
riding in a car for two hours.  The Veteran stated that he has a 
difficulty flexing, putting his shoes and socks on, twisting, 
scooping, pushing and pulling activities, uneven surfaces.  He 
denied being able to run, jump, or do physical sports.  The 
Veteran denied problems with loss of balance or falls and stated 
that his upper extremity function was normal.  

His gait was straight, stable, smooth, and symmetric.  Upon 
examination of the lumbar spine there was moderate tenderness 
over the spinous processes and in musculature bilaterally at the 
lumbar level.  Forward flexion of the lumbar spine, both active, 
passive, and with repetition, was to 60 degrees with pain 
beginning at 60 degrees and active range of motion ending at 70 
degrees.  The Veteran was able to rock up on his heels and rise 
up on his toes and take several steps forward without difficulty.  
He is also able to tandem walk without loss of balance.  X-rays 
of the lumbar spine showed satisfactory alignment.  There was 
minimal loss of vertebral body height of partially visualized T 
12.  Endplate degenerative changes were noted at T12-L1.  There 
was loss of disc space at T12-L1 and L5-S1.  There was suspicion 
of bilateral spondylolysis at L5.  The Veteran was diagnosed with 
degenerative joint disease of the lumbar spine with mild 
functional impact.  

A September 2007 VA treatment record shows that the Veteran was 
seen for a follow-up appointment for chronic low back pain.  He 
was assessed as having chronic low back pain and was given 
Vicodin.  Similarly, a January 2008 VA treatment record shows 
that the Veteran was seen for a routine follow-up appointment.  
He was assessed as having chronic low back pain and was continued 
on Vicodin.  

A March 2008 VA examination report shows that the Veteran 
reported taking Vicodin four times a day for temporary relief of 
his back pain.  He reported experiencing flare-ups when he is 
bending, lifting, or sitting for a prolonged period of time.  He 
denied any bladder or bowel issues related to his spinal 
condition.  The Veteran denied any history of surgery or epidural 
blockage.  During the last 12 months, the Veteran did not have 
any incapacitating episodes or admissions to the hospital-
related to his lumbar spine condition.  The Veteran had forward 
flexion to 75 degrees, extension to 10 degrees, lateral bending 
to the left and right was to 30 degrees and rotation to the left 
and right was to 30 degrees.  There were no spasms of the 
paravertebral muscles.  During repetitive motion of the lumbar 
spine, the Veteran had increased pain, easy fatigability, lack of 
endurance, and decreasing of flexion and extension of 5 degrees 
or more.  The examiner reviewed the previous x-rays and MRI 
results and concluded that the Veteran had spondylolisthesis of 
L5-S1 and degenerative disc disease of the lumbar vertebrae.   

Given the medical evidence of record, the Board finds that the 
Veteran is entitled to a 20 percent rating for his degenerative 
joint disease of the lumbar spine.  The March 2006 VA examiner 
reported that the Veteran had forward flexion to 60 degrees with 
pain beginning at 60 degrees.  Pursuant to DC 5242 the Veteran is 
entitled to a rating of 20 percent.  

During the applicable appeal period, the Veteran has not shown, 
at any time within the year prior to or since the filing of his 
claim for increase in December 2005, to have unfavorable 
ankylosis of the entire spine, favorable or unfavorable ankylosis 
of the entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine less than 30 degrees which would warrant a 
30, 40, 50, or 100 percent rating.  

The evidence of record does not show that the Veteran experienced 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, thus the Board finds that a higher rating, in 
addition to applying the schedular criteria, is not warranted.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  In 
this regard the Board notes that the March 2006 VA examiner noted 
that the Veteran experienced no additional loss of range motion 
up repetitive motion.  The March 2008 examiner noted that the 
Veteran lost an additional 5 degrees in range of motion after 
repetition.  However, even considering the additional loss of 
range of motion noted on the March 2008 examination report, the 
Veteran would not be entitled to a higher rating.  

Finally, the Board notes that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, are to be evaluated under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, The General Rating Formula 
for Spine, Note (1).  The Board notes that the Veteran was 
assigned a separate 10 percent rating for his left lower 
extremity radiculopathy which was noted in the March 2008 VA 
examination report by virtue of a May 2008 rating decision.  The 
Veteran denied any bowel or bladder impairment at the March 2006 
and March 2008 VA examinations, and as such, no additional 
separate ratings for neurological abnormalities are warranted.  

The Board has considered a rating under the Formula for Rating 
IVDS Based on Incapacitating Episodes.  However, the evidence of 
record shows that the Veteran has not been diagnosed with IVDS 
and during his March 2008 VA examination, the Veteran indicated 
that there was no history of doctor prescribed bed rest with the 
past twelve months, therefore a rating under 5243 is not 
warranted.

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 percent, 
rating during the applicable appeal period.  This is so because 
the Veteran's symptoms never approximated the requirements for a 
30 percent rating under the current rating criteria.  In light of 
the above, the Board finds that staged ratings pursuant to Hart 
are not warranted.  Hart, 21 Vet. App. 505.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The governing 
norm in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2010).  Here, the rating criteria reasonably 
describe the Veteran's symptoms and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Schedule 
does provide for higher ratings for the Veteran's disability. 
Moreover, as discussed above, the schedular criteria for higher 
ratings have not been shown during the applicable appeal period.  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his disability during the 
applicable appeal period.  In addition, there is no indication in 
the record that his disability alone markedly interferes with his 
employment-or daily activities, beyond what is contemplated in 
the rating schedule.  In sum, there is no indication in the 
record that the average industrial impairment from this 
disability would be in excess of that contemplated by the 
assigned evaluation; it is not impractical to apply the regular 
schedular standards.  For these reasons, a referral for an extra-
schedular rating is not warranted.


ORDER

A rating of 20 percent for degenerative joint disease of the 
lumbar spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


